Citation Nr: 1117487	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-24 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for numbness of both hands.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for Cushing's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1982 to September 1993, and unverified reserve service from 1993 to 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.

In October 2010, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO in Wichita, Kansas.  A transcript of the hearing has been associated with the claims file.  The Board notes that the Veteran submitted additional evidence at the time of her Board hearing, with a waiver of RO consideration of the same.

The issue of service connection for Cushing's syndrome, addressed in the REMAND portion of the decision below, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On October 20, 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal as to the issue of service connection for numbness of  both hands.

2.  There is probative evidence of record demonstrating that the Veteran's rotator cuff sprain/strain, claimed as a left shoulder disorder, has existed continuously since the time of a period of inactive duty for training (INACDUTRA) to the present.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of service connection for numbness of  both hands have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for rotator cuff sprain/strain, claimed as a left shoulder disorder, have been met.  38 U.S.C.A. §§ 101(22), (23), (24), 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

On October 20, 2010, the Veteran testified at a travel Board hearing over which the undersigned Acting Veterans Law Judge presided.  At the hearing, the Veteran indicated that she wished to withdraw from appellate consideration her claim for service connection for numbness of both hands. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Board finds that the Veteran's statement indicating her intention to withdraw her appeal, once transcribed as a part of the record of her hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the Veteran has withdrawn her appeal as to the claim for service connection for numbness of both hands, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Regarding the Veteran's claim for service connection for a left shoulder disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Left Shoulder Disorder

The Veteran contends that service connection for a left shoulder disorder is warranted because she first developed this condition during service, and it has continued since.  Specifically, at the time of her October 2010 Board hearing, she  asserted that she injured her left shoulder while wearing heavy gear on the firing range in April 2006, during a period of INACDUTRA.  She asserted that she sought treatment for the injury shortly after the incident, and that she has experienced symptoms ever since.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."   Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303.

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of a left shoulder disability.  

It is significant however, that the Veteran's private treatment records dated on April 27, 2006, twenty days subsequent to her claimed injury, indicate that she complained of left shoulder pain.  At that time, she reported that she wore heavy gear at reserve training during the weekend of April 7, 2006.  Private magnetic resonance imaging (MRI) studies dated in May 2006 reveal inflammatory arthritis, spurring mild impingement, and tendonitis.  VA treatment records dated in September 2006 indicate that the Veteran sought physical therapy for her left shoulder disorder.  VA treatment records dated in November 2006 indicate that she was diagnosed with a rotator cuff sprain/strain.

The Board observes that the Veteran's complete periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA), during her reserve service have not been verified.  Specifically, the Veteran's duty status during the weekend of April 7, 2006, is not entirely clear.

Applicable laws and regulations permit service connection only for a disability resulting from disease or injury incurred in or aggravated coincident with ACDUTRA, or for disability resulting from injury during INACDUTRA. See 38 U.S.C.A. § 101(22),(23),(24); 38 C.F.R. § 3.6.

ACDUTRA is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes and full-time duty in the National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is generally duty (other than full-time duty) prescribed for reserves or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ACDUTRA while weekend drills are examples of INACDUTRA.

The Veteran submitted a document indicating that she appeared for "Range Fire" on April 8, 2006.  While the Veteran's service personnel records are silent as to the issue of whether she was ordered to any type of duty the weekend of April 7-8, 2006, for the purposes of this decision only, the Board finds that there is sufficient evidence of record to conclude that the Veteran was on weekend drill at that time.   

Based on the foregoing, the Board finds that service connection for a left shoulder disorder is warranted.  As the Board has determined that the Veteran was on a period of INACDUTRA in April 2006, service connection may be warranted for any disability resulting from injury during such period.  While her service treatment records are silent for a chronic left shoulder disorder during service, a showing of continuity after discharge from service has been shown.  In this case, the evidence of record demonstrates that the Veteran has reported left shoulder symptoms from April 2006 to the present.

The Board finds that the Veteran is competent to report that she first experienced the symptoms of a left shoulder disorder during her weekend drill in April 2006, and has continued to experience such since that time.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Furthermore, lay evidence can be competent and sufficient to establish a diagnosis or etiology when:  (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1313.  It is within the Veteran's realm of personal knowledge whether she experienced left shoulder pain since her weekend drill in April 2006.  Moreover, the Board finds the Veteran's reports to be credible.  In this regard, the Board notes that the Veteran has consistently reported such during instances of private and VA treatment, and in her sworn statements to the Board during her appeal.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," a Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Accordingly, the Board resolves doubt in the Veteran's favor and finds that the evidence supports service connection for rotator cuff sprain/strain, claimed as a left shoulder disorder.  38 U.S.C.A. § 5107(b).  Therefore, the appeal is granted.


ORDER

The appeal, as to the claim for service connection for numbness, both hands, is dismissed.

Service connection for rotator cuff sprain/strain, claimed as a left shoulder disorder, is granted.


REMAND

Regarding the Veteran's remaining claim for service connection for Cushing's syndrome, the Board finds that additional development is required in order to satisfy VA's obligations under the VCAA.

The Veteran contends that service connection for Cushing's syndrome is warranted because she first developed the signs and symptoms of the same during service.  Specifically, at the time of her October 2010 Board hearing, the Veteran asserted that while on active duty in Germany, in 1988, she first noticed symptoms to include weight gain, eyelashes that interfered with her eyelid movement, and itchy skin.  She asserted that she later developed high cholesterol.  The Veteran's private treatment records dated in 1998 indicate that she was diagnosed with Cushing's sydrome and underwent removal of a tumor on her pituitary gland in 1999.  

In essence, there is evidence, in the form of the Veteran's lay assertions, that her current Cushing's syndrome may have had its onset during a period of active service and there is insufficient evidence to make a decision on the claim.  Thus, a VA examination and opinion are required in the present case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, in order to ensure that all relevant records are available, any outstanding VA or private treatment records should be obtained.  In this regard, the Board notes that the most recent VA treatment records are dated in June 2008, and the most recent private treatment records are dated in January 2007.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain the Veteran's VA treatment records related to her Cushing's syndrome from the VA Medical Center (VAMC) in Leavenworth, Kansas, dated from June 2008 to the present.  All efforts to obtain such records should be indicated in the claims file, and any negative response should be noted.

2.  The RO/AMC shall contact the Veteran and request that she submit completed VA Forms 4142, Authorization and Consent to Release Info to the VA, for any private treatment records related to her Cushing's syndrome dated from January 2007 to the present.  The RO/AMC shall advise the Veteran that she may submit her private treatment records if she so chooses.  All efforts to obtain such records should be indicated in the claims file, and any negative response, from the Veteran or any private treatment facility, should be noted.

3.  The RO/AMC shall schedule the Veteran for the appropriate VA examination to determine the nature and etiology of her current Cushing's syndrome.

If Cushing Syndrome is shown, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such is consistent with onset during active service, dated from February 1982 to September 1993, specifically to include consideration of the Veteran's claimed symptoms in 1988, or is related to any in-service disease, event, or injury.

In doing so, the examiner should acknowledge the lay statements of record regarding a continuity of symptomatology since service.  All opinions are to be accompanied by a clear rationale consistent with the evidence of record.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim for service connection for Cushing's syndrome.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure. 

The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   The purposes of this remand are to obtain additional information and comply with all due process considerations. No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


